Nott, J.,
delivered the opinion of the court:
Two grounds of recovery were pressed upon the court at the trial: first, by the claimant on his own behalf for damages growing out of an erroneous assessment of damages by the Third Auditor; secondly, on behalf of insurance companies which had paid their insurance to the claimant upon his vessel destroyed while in the military service of the Government. The case of Hall & Long v. The Railroad Companies, (13 Wall. R., p. 367,) was also cited to show that insurers may sue in the name of the insured.
As to the first ground of recovery, the court is of the opinion, for reasons that will be stated when the case is finally disposed of, that the claimant is not entitled to recover. As to the second ground, a majority of the judges before whom the case was tried are of the opinion that, so far as the rights of the insurance companies are involved, a recovery may be had on their behalf if proper proof be made of the payment of the insurance and proper averments be inserted in the petition. (Baird’s Case, ante.) Therefore the case will be remanded to the gen*493eral docket, in order that the petition may be amended so as to show that the suit is prosecuted in part for the use of the insurers; and so that the warrant of attorney, required by Bale I, may be filed by the companies; and for evidence as to the payment of the policies of insurance.